DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 7 is objected to because of the following informalities:  

Claim 7 recites “the size of the first bar portion in the second direction: the size of the hole in the second direction is 5:95 to 50:50, and the size of the second bar portion in the first direction: the size of the hole in the first direction is 5:95 to 50:50”.  For purposes of claim language clarity, the Examiner suggests rewriting such limitation as “the ratio of the size of the first bar portion in the second direction: the size of the hole in the second direction is 5:95 to 50:50, and the ratio of the size of the second bar portion in the first direction: the size of the hole in the first direction is 5:95 to 50:50”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwase et al. (US PGPUB 2016/0363491) in view of Frick (US PGPUB 2022/0110559).

As per Claim 1, Iwase et al. teach a biosensor sheet (P0004-0006) comprising: a pressure-sensitive adhesive layer (P0040, 0093-0094, 0129-0130, 0162, 0180), and a probe disposed on the pressure-sensitive adhesive layer (P0040, 0093-0094, 0129-0130, 0162, 0180), wherein the probe has an exposure region in which the pressure-sensitive adhesive layer is exposed (P0040, 0093-0094, 0129-0130, 0162, 0180).

Iwase et al. fail to teach for attaching to a surface of a living body.
However Frick teaches a wearable biosensor which may adhere to the wearer’s skin (P0029, 0034, 0040).
Iwase et al. and Frick are analogous art because they both disclose biosensors.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the biosensor sheet (as taught by Iwase et al.) with adhesion to the wearer’s skin (as taught by Frick) for physical coupling (Frick P0040).

As per Claim 2, Iwase et al. in the combination outlined above further teach the biosensor sheet according to Claim 1 (as described above), wherein the probe has a thin layer shape (P0058, 0060-0061).

As per Claim 3, Iwase et al. in the combination outlined above further teach the biosensor sheet according to Claim 1 (as described above), wherein the exposure region includes a plurality of holes disposed in spaced apart relation (P0043, 0049, 0073, 0086, 0093-0094, 0123, 0129-0130, 0157-0158).

As per Claim 4, Iwase et al. in the combination outlined above further teach the biosensor sheet according to Claim 3 (as described above), wherein the probe includes a bar portion that defines the plurality of holes (P0043, 0049, 0073, 0086, 0093-0094, 0123, 0129-0130, 0157-0158).

As per Claim 5, Iwase et al. in the combination outlined above further teach the biosensor sheet according to Claim 4 (as described above), wherein the bar portion has a lattice shape (Fig 5).

As per Claim 6, Iwase et al. in the combination outlined above further teach the biosensor sheet according to Claim 4 (as described above), wherein the bar portion comprises a plurality of first bar portions extending in a direction orthogonal to a thickness direction of the pressure-sensitive adhesive layer so as to be parallel to each other with a space provided therebetween, and a plurality of second bar portions that bridge adjacent first bar portions of the plurality of first bar portions (Fig 5 shows multiple bars adjacent to each other and extending in a horizontal in a vertical direction (i.e. orthogonal) and any one of those directions could be taken as a thickness direction depending on the perspective from which it’s seen).

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 7, the prior art of record fails to disclose, teach, or suggest “wherein the plurality of first bar portions extend in a first direction orthogonal to the thickness direction, the plurality of second bar portions extend in a second direction crossing both directions of the thickness direction and the first direction so as to be spaced apart from each other and to cross the plurality of first bar portions, the size of the first bar portion in the second direction: the size of the hole in the second direction is 5:95 to 50:50, and the size of the second bar portion in the first direction: the size of the hole in the first direction is 5:95 to 50:50”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karube et al. (US PGPUB 2007/0000776) disclose a downsized biosensor in which an electrode is formed on one sheet of electrically-insulated substrate, and a sheet of flat substrate is worked three-dimensionally so as to dispose the electrode on the inner side of the substrate to provide a two-dimensional or three-dimensional electrode disposition, whereby a sample introduced by capillary phenomenon can be measured quantitatively in a small space. There is also a production method of a biosensor comprising the steps of bending a plate member so as to position an electrode formed on the surface of the electrically-insulated plane member on the inner side, and disposing the electrode in a space surrounded by a substrate and a cover to thereby form the substrate and the cover from one sheet of plate member..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685